Order entered November 18, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00624-CV

                        MELISSA BREWER, Appellant

                                        V.

                          COMPASS BANK, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-02438-2019

                                     ORDER

      Appellant’s brief on the merits was first due on September 17, 2020. Before

the Court is appellant’s November 16, 2020 second motion for an extension of

time to file her brief. In her first extension motion, appellant explained that she

was trying to obtain counsel to assist her with the appeal and requested a sixty-day

extension which the Court granted.       Her second extension motion is nearly

identical to her first motion. We GRANT the motion only to the extent that we
extend the time to December 16, 2020.      We caution appellant that further

extension requests will be disfavored.


                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE